The offense is theft; penalty assessed at confinement in the penitentiary for five years.
The indictment appears regular and regularly presented. No complaint of the ruling of the trial judge has been presented by bills of exception.
The statement of facts accompanying the record cannot be considered by this court for the reason that same was not filed within the time prescribed by Art. 760, C. C. P., 1925. The *Page 444 
appellant's motion for new trial was overruled and notice of appeal given May 1, 1937. The statement of facts was not filed in the trial court until September 24, 1937, which was 146 days from the date on which notice of appeal was given.
In the absence of the statement of facts and bills of exception, nothing has been presented warranting a reversal. The judgment of the trial court is therefore affirmed.
Affirmed.